Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 19, 2015.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-15-00122-CR



                   IN RE CURTIS MACK LEWIS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              351st District Court
                             Harris County, Texas
                         Trial Court Cause No. 599582

                        MEMORANDUM OPINION

      On February 10, 2015, relator Curtis Mack Lewis filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator alleges various constitutional and
statutory violations occurring in connection with a purported motion for post-
conviction forensic DNA testing pursuant to Chapter 64 of the Texas Code of
Criminal Procedure.
      To be entitled to mandamus relief, a relator is required to file “a certified or
sworn copy of any . . . document showing the matter complained of,” Tex. R. App.
P. 52.3(k)(1)(A), and “a certified or sworn copy of every document that is material
to the relator’s claim for relief and that was filed in any underlying proceeding,”
Tex. R. App. P. 52.7(a)(1). Relator, however, has not provided this court any
documentation in support of his mandamus petition, including the Chapter 64
motion relator claims he filed with the trial court.

      Accordingly, we deny relator’s petition for writ of mandamus.




                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2